DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 

Response to Amendment

The Amendments filed 07/28/2022 responsive to the Office Action filed 04/29/2022 has been entered. Claims 1, 13 and 20-25 have been amended. Claims 13-16 and 19 were previously withdrawn. Claims 1-6, 9, 10, 12-16 and 19-25 are pending in this application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Cornelison (Reg. no. 40,395) on 08/03/2022.
The application has been amended as follows:

Claim 1 (Currently amended) A printing system for fabricating additive manufactured composite structures, comprising:
a slice of a 3D object, the slice including a substrate material having a polymer image and a pseudo image surrounding the polymer image and spatially separated from the polymer image by a non-printed gap;
a transfer subsystem configured to forward the substrate material through the printing system in a process direction;
an additive manufacturing device adjacent to the substrate material, and
a controller in communication with the additive manufacturing device, the controller configured to control the additive manufacturing device to deposit the polymer image in a desired pattern onto an imaging area of the substrate material resulting in the polymer image on the substrate material, the controller further configured to control the additive manufacturing device to deposit the pseudo image in a predetermined pattern onto the substrate material surrounding the polymer image and spatially separate from the polymer image with the non-printed gap of the substrate material between the polymer image and the pseudo image, the substrate material being printed with the polymer image and the pseudo image as the slice of the 3D object, the 3D object including a stack of a plurality of the slices absent the pseudo image, 
	wherein the polymer image includes an exterior corner portion and exterior non-sharp regions adjacent the exterior corner portion[[s]], and the pseudo image includes a corner border portion proximate and outside the exterior corner 

Claim 13 (Currently amended) A method for fabricating additive manufactured composite structures using the printing system of Claim 1, comprising: 
a) forwarding the substrate material in a process direction with the transfer subsystem of a printing system, the substrate material having an imaging area; 
b) selectively depositing the polymer image in the desired pattern onto the imaging area of the substrate material resulting in the polymer image on the substrate material with the additive manufacturing device of the printing system adjacent to the substrate material; and 
c) selectively depositing the pseudo image in the predetermined pattern onto the substrate material surrounding and spatially separate from the polymer image with the additive manufacturing device via control by the controller, the selectively depositing the pseudo image leaving the non-printed gap of the substrate material between the polymer image and the pseudo image, 
the substrate material being printed with the polymer image and the pseudo image as the slice of a 3D object, the 3D object including the stack of the plurality of the slices absent the pseudo image, wherein the polymer image includes an exterior corner portion and exterior non-sharp regions adjacent the exterior corner portion[[s]], and the pseudo image includes a corner border portion proximate and outside the exterior corner 

Claim 20 (Currently amended) An additive manufacturing system for fabricating additive manufactured composite structures, comprising:
a slice of a 3D object, the slice including a substrate material having a polymer image and a pseudo image surrounding the polymer image and spatially separated from the polymer image by a non-printed gap;
a transfer subsystem configured to forward the substrate material in a process direction; 
an additive manufacturing device adjacent to the substrate material; 
a controller in communication with the additive manufacturing device, the controller configured to control the additive manufacturing device to deposit the polymer image in a desired pattern onto an imaging area of the substrate material resulting in the polymer image on the substrate material, the controller further configured to control the additive manufacturing device to deposit the pseudo image in a predetermined pattern onto the substrate material surrounding the polymer image and spatially separate from the polymer image with the non-printed gap of the substrate material between the polymer image and the pseudo image, the additive manufacturing device including an image forming device configured to selectively deposit an adhering agent in both the desired pattern and the predetermined pattern onto the imaging area of the substrate material, and a powder applicator configured to apply a polymer powder onto the imaging area and the adhering agent, wherein the polymer powder attaches to the substrate material via interaction with the adhering agent to form both the polymer image and the pseudo image on the substrate material, resulting in the slice of the 3D object;
wherein the pseudo image has a lower polymer density than the polymer image, the pseudo image is less resistant to sand blasting than the polymer image, the predetermined pattern is a repetitive pattern different than the desired pattern of the polymer image, the polymer image includes an exterior corner portion and exterior non-sharp regions adjacent the exterior corner portion[[s]], and the pseudo image includes a corner border portion proximate and outside the exterior corner 
	a 3D object finisher configured to clean the substrate material having no polymer image thereon and the pseudo images from the stack of slices, and a sensor configured to recognize the pseudo image for cleaning by the 3D object finisher, the 3D object including a stack of a plurality of the slices absent the pseudo image.

	Claims 21 and 22 (Canceled)

Claim 23 (Currently amended) The printing system of Claim 1, the controller further configured to control the additive manufacturing device in depositing the corner border portion proximate the corner exterior portion extending radially outwards from the corner exterior portion and in depositing the non-corner border 

	Claim 24 (Canceled)

Claim 25 (Currently amended) The printing system of Claim 20, the controller further configured to control the additive manufacturing device in depositing the corner border portion proximate the corner exterior portion extending radially outwards from the corner exterior portion and in depositing the non-corner border 

Reasons for Allowance

Claims 1-6, 9-10, 12 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claims 1 and 20, the Examiner accepts Applicant’s arguments set forth in the response of 07/28/22. Namely, Swartz (US 2018/0264725) teaches a printing system for fabricating additive manufactured composite structures (Fig. 2) comprising a slice of a 3D object (“single sheet 101”), a transfer subsystem (“a tensioning system 103 together with feed rollers 106”), and an additive manufacturing device (“printer 104, recycler 500 comprising powder applicator 530 and powder remover/recycler 532, and, if present, fuser 112”, Pa [0039]). Courter (US 2018/0370155) teaches an additive manufacturing device to deposit the sacrificial support material including an inner block wall and a porous lattice around the polymer image with a non-printed gap in order to support the part material using less material and improve registration or alignment (Pa [0100] and Figs. 10, 12). However, there is no teaching or suggestion in either reference to provide at least a controller configured to control an additive manufacturing device to deposit a polymer image and a pseudo image onto the substrate material, the polymer image including an exterior corner portion and exterior non-sharp regions adjacent the exterior corner portions, and the pseudo image including a corner border portion proximate and outside the exterior corner portion and non-corner border portions proximate and outside the exterior non-sharp regions, the corner border portion having a higher polymer density than the non-corner border portions of the pseudo image.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions

Claims 1-6, 9-10, 12 and 20-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-16 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 17 and 18, directed to the invention(s) of the process of using an allowable product do not all require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142  has been rejoined, the restriction requirement between groups l and ll as set forth in the Office action mailed on 01/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742